 Case 8:20-cv-02928-WFJ-AEP Document 1 Filed 12/08/20 Page 1 of 10 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

                                            CASE NO:
SHINELL GORDON,

       Plaintiff,

       v.

IQOR HOLDINGS US, LLC,
a foreign limited liability company; and
INTERACTIVE RESPONSE TECHNOLOGIES,
LLC, a foreign limited liability company

       Defendants.
                                      /

            COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

       Plaintiff, SHINELL GORDON (“Plaintiff”), pursuant to 29 U.S.C. § 216(b), hereby files

the following Complaint against Defendants, IQOR HOLDINGS US, LLC (“IQOR”), and

INTERACTICE RESPONSE TECHNOLOGIES, LLC (“IRT”) (IQOR and IRT collectively

referred to as “Defendants”) and alleges as follows:

                                          INTRODUCTION

   1. This is an action arising under the Fair Labor Standards Act (“FLSA”), pursuant to 29

       U.S.C. §§ 201-216, to seek redress of Defendants’ violations of the FLSA against Plaintiff

       during the course of her employment and to recover additional damages arising from

       Defendants’ unlawful retaliation against Plaintiff shortly after she lodged complaints about

       unlawful overtime practices.

                                            PARTIES

   2. During all times material hereto, Plaintiff was a resident of the state of Florida, over the

       age of 18 years, and otherwise sui juris.
Case 8:20-cv-02928-WFJ-AEP Document 1 Filed 12/08/20 Page 2 of 10 PageID 2




 3. During all times material hereto, Defendant, IQOR, was a limited liability company located

    and transacting business within St. Petersburg, Florida, within the jurisdiction of this

    Honorable Court. IQOR operates its principal location at 200 Central Ave, St. Petersburg,

    FL 33701.

 4. During all times material hereto, Defendant, IQOR, was Plaintiff’s employer, as defined

    by 29 U.S.C. § 203(d).

 5. During all times material hereto, Defendant, IRT, was a limited liability company located

    and transacting business within St. Petersburg, Florida, within the jurisdiction of this

    Honorable Court. IRT operates its principal location at 200 Central Ave, St. Petersburg,

    FL 33701.

 6. During all times material hereto, Defendant, IRT, was also Plaintiff’s employer, as defined

    by 29 U.S.C. § 203(d).

 7. During all times material hereto, Defendants were jointly and collectively vested with

    decision-making authority over the hiring, firing, scheduling, day-to-day operations, and

    pay practices that led to the FLSA violations alleged herein.

                             JURISDICTION AND VENUE

 8. The acts and/or omissions giving rise to this dispute took place within Pinellas County,

    Florida, which falls within the jurisdiction of this Honorable Court.

 9. Defendant, IQOR, regularly transacts business in Pinellas County, Florida, and operates its

    principal location out of Pinellas County, Florida, and jurisdiction is therefore proper

    within the Middle District of Florida pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331

    and 1337.




                                             2
Case 8:20-cv-02928-WFJ-AEP Document 1 Filed 12/08/20 Page 3 of 10 PageID 3




 10. Defendant, IRT, regularly transacts business in Pinellas County, Florida, and operates its

    principal location out of Pinellas County, Florida, and jurisdiction is therefore proper

    within the Middle District of Florida pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331

    and 1337.

 11. Venue is also proper within the Middle District of Florida pursuant to 29 U.S.C. § 216(b)

    and 28 U.S.C. § 1391(b).

                               GENERAL ALLEGATIONS

 12. Defendant, IQOR, is a managed services provider of customer engagement and

    technology-enabled solutions which employs at least 35,000 employees in eight (8)

    countries. See iqor.com/about. (last visited December 8, 2020).

 13. IQOR’s integrated business process and outsourcing platform employs thousands of call

    center agents and product supports agents.

 14. IQOR has been operating in Florida since at least 2018.

 15. Defendant, IRT, provides its clients with hybrid call center outsourcing solutions.

 16. Defendant, IRT employees between 5,001 and 10,000 employees in the United States and

    overseas. See https://www.linkedin.com/company/interactive-response-technologies-irt-

    /about/. (last visited December 8, 2020).

 17. IRT has been operating in Florida since at least 2018.

 18. Plaintiff worked for Defendants, IQOR and IRT as a remote junior agent and was tasked

    with selling T-Mobile cell phones to Defendants’ customers throughout the United States.

 19. Defendants, IRT and IQOR hired Plaintiff on June 11, 2020.

 20. Defendants, IRT and IQOR both paid Plaintiff during certain pay periods and oversaw her

    work for Defendants during her employment period.


                                                3
Case 8:20-cv-02928-WFJ-AEP Document 1 Filed 12/08/20 Page 4 of 10 PageID 4




 21. Plaintiff worked for Defendants from August 17, 2020 until her unlawful termination on

    or about November 7, 2020.

                                   FLSA COVERAGE

 22. Defendants, IQOR HOLDINGS             US, LLC, and INTERACTIVE RESPONSE

    TECHNOLOGIES, LLC are each enterprises covered by the Fair Labor Standards Act

    (“FLSA”) by virtue of the fact that they are each engaged in commerce or in the production

    of goods for commerce, in that Defendants each had at least two employees engaged in

    commerce or in the production of goods for commerce, or employees handling, selling, or

    otherwise working on goods or materials that have been moved in or produced for

    commerce.

 23. Defendants’ employees handled goods such as pens, pencils, papers, paper clips, rubber

    bands, computers, key boards, calculators, hand sanitizer, phones, headsets, computer

    software, desks, tables, mouse pads, folders, binders, tape, sticky notes, labels, and other

    materials that have previously travelled through interstate commerce.

 24. Defendants each had gross annual revenues in excess of $500,000.00 in 2017, 2018, 2019,

    and are expected to gross in excess of $500,000.00 in 2020.

 25. During her employment, Plaintiff was regularly and recurrently involved in interstate

    commerce, or in work directly related to instrumentalities of interstate commerce and is

    therefore covered under the FLSA through individual coverage. More specifically, Plaintiff

    regularly and recurrently spoke with Defendants’ customers who resided outside of the

    state of Florida and sold cell phones to Defendants’ customers outside of the state of

    Florida, giving rise to individual coverage under the FLSA.




                                             4
Case 8:20-cv-02928-WFJ-AEP Document 1 Filed 12/08/20 Page 5 of 10 PageID 5




 26. During all material times hereto, Plaintiff was a non-exempt employee of Defendants,

    IQOR and IRT within the meaning of the FLSA.

                          JOINT ENTERPRISE COVERAGE

 27. The Corporate Defendants each have the same principal address and the same mailing

    address within the State of Florida.

 28. Defendants both hired Plaintiff and supervised the conditions of her employment on a

    regular and recurrent basis.

 29. Defendants both incorporated in the State of Florida on February 9, 2018.

 30. IQOR HOLDINGS US, LLC provides INTERACTIVE RESPONSE TECHNOLOGIES,

    LLC with human resources oversight, benefits programs, equipment, and other resources.

 31. On information and belief, IQOR HOLDINGS US, LLC compensated some

    INTERACTIVE RESPONSE TECHNOLOGIES, LLC employees within the relevant time

    period.

 32. Defendants perform related activities in that they all both operate call centers and provide

    customer service support and remote sales for their clients throughout the world.

 33. Furthermore, Defendant, INTERACIVE RESPONSE TECHNOLOGIES, LLC uses IQOR

    letterhead on its official documents, including hiring documents.

 34. Upon information and belief, Defendant, IQOR HOLDINGS US, LLC exerts significant

    influence over the employment, payroll, and operational decisions made by Defendant,

    INTERACTIVE RESPONSE TECHNOLOGIES, LLC.

 35. Defendants operate together for a common business purpose through unified operation

    and/or common control.




                                              5
Case 8:20-cv-02928-WFJ-AEP Document 1 Filed 12/08/20 Page 6 of 10 PageID 6




 36. In furtherance of their common business purpose, Defendants each contributed valuable

    resources that were necessary to the service their common clients and customers.

 37. Defendants are each other’s alter-egos and should be treated as the same corporate entity

    for the purposes of this lawsuit.

 38. Defendants, collectively, grossed in excess of $500,000.00 annually in 2017, 2018, 2019,

    and are expected to do so in 2020.

                      PLAINTIFF’S WORK FOR DEFENDANTS

 39. Defendants agreed to pay Plaintiff $10.00 per hour when they hired her.

 40. Plaintiff answered inbound phone calls from Defendants’ customers that were interested in

    buying T-Mobile cellular phones.

 41. Plaintiff typically worked around forty (40) hours per week.

 42. However, on or around October 19, 2020, through written correspondence, Plaintiff’s

    supervisor authorized her to work overtime during the subsequent pay period.

 43. During the next two (2) weeks, Plaintiff worked approximately ninety-five (95) hours per

    week.

 44. When Defendants failed to pay Plaintiff for all of the overtime she worked, Plaintiff

    advised the company of its errors and requested proper compensation under the FLSA.

 45. Within days of Plaintiff informing Defendants that they owed her overtime, Defendants

    paid Plaintiff for 90.63 hours of overtime – less than what she actually worked – and

    summarily terminated Plaintiff.

 46. The close proximity of Plaintiff’s complaints and her termination gives rise to the

    presumption that she was terminated because of complaining about Defendants’ illegal

    overtime practices.


                                             6
 Case 8:20-cv-02928-WFJ-AEP Document 1 Filed 12/08/20 Page 7 of 10 PageID 7




       COUNT I – FEDERAL OVERTIME WAGE VIOLATIONS – 29 U.S.C. § 207
                          (Against both Defendants)

   47. Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 46 as though set forth fully

       herein.

   48. Defendants failed to compensate Plaintiff at the proper overtime rate of time-and-one-half

       required by the FLSA for certain hours worked in excess of forty (40) per week.

   49. Defendants willfully and intentionally refused to pay Plaintiff’s overtime wages as required

       by the FLSA, as Defendants knew of the overtime requirements of the FLSA.

   50. Defendants recklessly failed to investigate whether Defendants’ payroll practices were in

       accordance with the FLSA during the relevant time period.

   51. Defendants’ willful and/or intentional violations of federal wage law entitle Plaintiff to an

       additional amount of liquidated, or double, damages.

   52. As a result of the violations alleged herein, Plaintiff was required to retain the undersigned

       counsel and is therefore entitled to recover reasonable attorney’s fees and costs.

       WHEREFORE, Plaintiff, SHINELL GORDON, respectfully requests that this Honorable

Court enter judgment in her favor and against Defendants, IQOR HOLDINGS US, LLC, and

INTERACTICE RESPONSE TECHNOLOGIES, LLC, and award Plaintiff: (a) unliquidated

damages to be paid by the Defendants, jointly and severally; (b) liquidated damages to be paid by

the Defendants, jointly and severally; (c) reasonable attorney’s fees and costs to be paid by the

Defendants, jointly and severally; and any and all such further relief as this Court may deem just

and reasonable under the circumstances.




                                                 7
Case 8:20-cv-02928-WFJ-AEP Document 1 Filed 12/08/20 Page 8 of 10 PageID 8




      COUNT II – FLSA RETALIATION IN VIOLATION OF 29 U.S.C. 215(a)(3)
                        (Against both Defendants)

 53. Plaintiff re-avers and re-alleges Paragraphs 1 through 46 above, as though fully set forth

    herein.

 54. Pursuant to 29 U.S.C. § 215(a)(3), it is unlawful to discharge or in any other manner

    discriminate against any employee because such employee has filed any complaint or

    caused to be instituted any proceeding under or related to the FLSA.

 55. On November 5, 2020 Plaintiff advised the company in writing that it was not paying her

    proper overtime under the FLSA.

 56. On November 7, 2020, Defendants locked Plaintiff out of its online system.

 57. On November 9, 2020, Defendants paid Plaintiff for less than the total number of overtime

    hours she worked during the previous pay period.

 58. Within two (2) days of Plaintiff asserting her right to overtime under the FLSA, Defendants

    terminated Plaintiff.

 59. A direct causal relationship exists between Plaintiff asserting her rights under the FLSA

    and the abrupt termination in less than two (2) days.

 60. Any other justification for termination cited by Defendants is mere pretext in an attempt to

    cover up the true intention behind its actions.

 61. Plaintiff had a good faith belief that Defendants committed overtime violations when she

    complained to Defendants on November 5, 2020.

 62. As a direct result of Defendants’ conduct, Plaintiff has suffered loss of back pay, loss of

    front pay, loss of reputation, and emotional damages, and she has been otherwise damaged

    in amount to be proven at trial.



                                              8
 Case 8:20-cv-02928-WFJ-AEP Document 1 Filed 12/08/20 Page 9 of 10 PageID 9




       WHEREFORE, Plaintiff, SHINELL GORDON, respectfully requests that this Honorable

Court enter judgment in her favor and against Defendants, IQOR HOLDINGS US, LLC, and

INTERACTICE RESPONSE TECHNOLOGIES, LLC, and award Plaintiff: (a) back pay to be

paid by the Defendants, jointly and severally; (b) front pay to be paid by the Defendants, jointly

and severally; (c) liquidated damages to be paid by Defendants, jointly and severally; (d)

reasonable attorney’s fees and costs to be paid by the Defendants, jointly and severally; (e)

damages for loss of reputation, garden variety emotions distress, and humiliation to be paid by

Defendants, jointly and severally; and any and all such further relief as this Court may deem just

and reasonable under the circumstances.

                                DEMAND FOR JURY TRIAL

   Plaintiff, SHINELL GORDON, requests and demands a trial by jury on all appropriate claims.

       Dated this 8th day of December 2020.

                                                    Respectfully Submitted,

                                                    USA EMPLOYMENT LAWYERS-
                                                    JORDAN RICHARDS, PLLC
                                                    805 E. Broward Blvd. Suite 301
                                                    Fort Lauderdale, Florida 33301
                                                    Ph: (954) 871-0050
                                                    Counsel for Plaintiff, Shinell Gordon

                                                    By: /s/ Jordan Richards
                                                    JORDAN RICHARDS, ESQUIRE
                                                    Florida Bar No. 108372
                                                    JAKE BLUMSTEIN, ESQUIRE
                                                    Florida Bar No. 1017746
                                                    Jordan@jordanrichardspllc.com
                                                    Melissa@jordanrichardspllc.com
                                                    Jake@jordanrichardspllc.com




                                                9
Case 8:20-cv-02928-WFJ-AEP Document 1 Filed 12/08/20 Page 10 of 10 PageID 10




                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on December

8, 2020.

                                              By: /s/ Jordan Richards
                                              JORDAN RICHARDS, ESQUIRE
                                              Florida Bar No. 108372


                                  SERVICE LIST:




                                         10
